Citation Nr: 1404104	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for a left finger disorder. 

2.  Entitlement to service connection for a right wrist disorder. 

3.  Entitlement to service connection for alcohol and opiate dependency.  

4.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for paresthesia of the right arm.  

6.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression and nightmares.  

7.  Entitlement to an initial rating for residuals of cervical fusion in excess of 20 percent.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 1985 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.     


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, in a written statement received in December 2013, withdrew her appeal, which includes claims of entitlement to service connection for a left finger disorder, a right wrist disorder, alcohol and opiate dependency, fibromyalgia, and paresthesia of the right arm, and claims of entitlement to higher initial ratings for PTSD with depression and nightmares, and residuals of cervical fusion.  

These claims are the only matters on appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


